DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is a 371 of PCT/US2015/068061 12/30/2015, PCT/US2015/068061, claims priority to Provisional Application 62/098,917 filed 12/31/2014. 

Status of the Claims 
Claim(s) 16-21 is/are pending in this application, directed to MK2206 as the species of Akt1 and Akt2 inhibitor.  Claim 19 has been amended to recite the enhancement of an immune response in a subject in need by inhibiting Akt1 and Akt2 in CD8 T-cells comprising administering an effective amount of the Akt small molecule inhibitor, MK-2206 to a subject, or administering treated CD8 T-cells. Claims 16-18 are directed to a non-elected species of small molecule Akt inhibitor,1 and therefore not under examination. Applicant’s Dec 1 2021 claim amendments have necessitated the new rejections below. Applicant’s arguments accompanying the amended claims are addressed below.

Response to Arguments 
Applicant’s arguments, starting at page 4, filed  Dec 1 2021 with respect to the rejection(s) of claim(s) 19-21 under 35 USC 103, over Sangai in view of Kim, have been 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 20 is directed to the method of claim 19, wherein the effective amount of MK-2206 results in a concentration in the subject below the IC50 of MK-2206. Claim 21 is directed to the method of claim 20, wherein the IC50 is 65nM.
	Claim 20 recites the indefinite limitation of “the IC50 of MK-2206.” It appears this limitation is meant to represent the IC50 concentration against Akt (as noted in claim 19), but this is not recited in the claims. It is therefore unclear what biological target “the IC50 of MK-2206” as recited in the claims is the IC50 of MK-2206 against.
	Further, claim 21 recites an IC50 value of 65 nM without reference to what context this concentration of MK-2206 is to be considered. While it seems to be implied this particular concentration of 65nM references the IC50 concentration of MK-2206 
	Further, claim 20 is indefinite for the recitation of the limitation “results in a concentration in the subject below the IC50 of MK-2206.”  This language is indefinite because at some point in time after administering MK-2206 to a subject, the concentration in the subject will always be “below the IC50 of MK-2206”.
In other words, it is unclear and therefore indefinite, whether the claims require the concentration in the subject is ALWAYS below the IC50 of MK-2206, i.e., that the Cmax is below the IC50 of MK-2206, or only that it is below the IC50 at some point in time. For example, as per Yap et al.2, a person of ordinary skill in the art would not be reasonably apprised what “effective amount[s]” of MK-2206 are encompassed by Claims 20-21. Yap et al. administered 90 mg, 135 mg, 150 mg, 200 mg, 250 mg, and 300 mg of MK-2206 to human subjects and measured mean plasma concentrations. See Results section of Abstract; and Figure 1A. All of these doses resulted in plasma levels greater than, for example, 65 nM, as recited in Claim 21 within 24 hours. See Figure 1A. However, at some points in time, the 90 mg dose resulted in a plasma level below 65 nM, e.g., at 168 hours, Id.  Thus, it would be unclear whether administration of 90 mg MK-2206 falls within the scope of Claims 20-21 because it results in both a concentration below the IC50 of MK-2206 (at 168 hours) and NOT below the IC50 of MK-2206 (at 24 hours). See Figure 1A of Yap et al.
In fact, at Day 8 at least the 135 mg, 150 mg, and 200 mg weekly doses of MK-2206 taught in Yap et al. will result in a concentration below the IC50 of MK-2206 in 3 who teach the plasma levels of MK-2206 in human patients administered 90 mg, 135 mg, and 200 mg MK-2206 on Day 8 that are “below the IC50 of MK-2206” (Claim 20) and “wherein the IC50 is 65 nM” (Claim 21), i.e., 12.9 nM (90 mg dose), 29.1 nM (135 mg dose), 37.6 nM (200 mg dose). See Table 5 of Berger.
Claims 20-21 are therefore indefinite under 35 U.S.C. 112, 2nd paragraph because it is unclear a) of what the IC50 of MK-2206 is the IC50 of, i.e., what biological target this is the IC50 of, and b) whether “results in a concentration in the subject below the IC50 of MK-2206” requires that the concentration in the subject is below the IC50 at any and all points in time post administration or whether the claims encompass the concentration in the subject be below the IC50 only at some undefined point in time post administration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BERGER ET AL. (British Journal of Cancer, 2014, vol. 111, pages 1932-1944) (Published Online October 7, 2014).  
Claim 19 recites a method for enhancing an immune response in a subject in need thereof by inhibiting Akt1 and Akt2 in CD8 T cells comprising 
administering an effective amount of a small molecule inhibitor of Akt to a subject or a subject's CD8 T cells or administering CD8 T-cells treated in vitro with an effective amount of a small molecule inhibitor of Akt,
 wherein the small molecule inhibitor selectively inhibits Akt1 and Akt2 but not Akt3 and thereby enhances the central memory phenotype of CD8 T cells by diminishing their terminal differentiation and increasing their proliferative ability and survival, wherein the small molecule inhibitor of Akt is MK-2206.
In terms of the broadest reasonable interpretation of claim 19, the claimed subject in need thereof (i.e., in need of enhancing immune response) is any subject with cancer. Therefore, the claimed subject population would encompass any subject having cancer. Further, the claimed small molecule inhibitor of Akt is MK-2206, that selectively inhibits Akt1 and Akt2 but not Akt3. 
Accordingly, claim 19 is broadly and reasonably interpreted to encompass administering an effective amount of MK-2206 to any subject with cancer.  
The remainder of limitations recited in claim 19 are non-limiting as the language relates to intended uses/results of the claimed administration, i.e., “by inhibiting Akt1 and Akt2 in Cd8 T cells”, “and thereby enhances the central memory phenotype of CD8 T cells by diminishing their terminal differentiation and increasing their proliferative ability and survival”.
Regarding claims 19-21, Berger teaches administering an effective amount of MK-2206 (90-200 mg) to human subjects having cancer (advanced solid tumors). See Methods section of abstract; and see Patient population and Treatment sections, page 1933, column 2 to page 1934, column 1.
Regarding claims 20-21, Berger et al. in fact teach the plasma levels of MK-2206 in the treated patients that are “below the IC50 of MK-2206” (Claim 20) and “wherein the IC50 is 65 nM” (Claim 21), i.e., 12.9 nM (90 mg dose), 29.1 nM (135 mg dose), 37.6 nM (200 mg dose). See Table 5.]
Therefore, the claimed invention is anticipated by the cited prior art.

Claim(s) 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sangai et al. (Clin Cancer Res; 18(20) October 15, 2012).
In terms of the broadest reasonable interpretation of claim 19, the claimed subject in need thereof (i.e., in need of enhancing immune response) would reasonably encompass the subject mice bearing ZR75-1, MCF7 and BT474 tumor xenografts as disclosed in Sangai, see page 4, In vivo studies section. Mouse subjects bearing the cancer tumor xenografts of Sangai, would reasonably be interpreted as a subject in need of an enhanced immune response. Further, the claimed small molecule inhibitor of Akt is MK-2206, that selectively inhibits Akt1 and Akt2 but not Akt3. 
Accordingly, claim 19 is broadly and reasonably interpreted to encompass administering an effective amount of MK-2206 to any subject with cancerous tumors, such as those mouse subjects of Sangai.  
The remainder of limitations recited in claim 19 are non-limiting as the language relates to intended uses/results of the claimed administration, i.e., “by inhibiting Akt1 and Akt2 in Cd8 T cells”, “and thereby enhances the central memory phenotype of CD8 T cells by diminishing their terminal differentiation and increasing their proliferative ability and survival”.
 	Regarding claim 19, Sangai teaches administering MK-2206 to subjects (mice) bearing xenografts, See Results section of Abstract, page 1. Sangai teaches in PTEN-mutant ZR75-1 breast cancer xenografts, MK-2206 treatment inhibited Akt signaling, cell proliferation, and tumor growth, Id.  See also In vivo studies section, page 4, where mice bearing ZR75-1, MCF7 and BT474 tumor xenografts were administered MK-2206. 
As discussed above, regarding claims 20-21, they are indefinite, as: 
a) of what the IC50 of MK-2206 is the IC50 of, i.e., what biological target this is the IC50 of, and b) whether “results in a concentration in the subject below the IC50 of MK-2206” requires that the concentration in the subject is below the IC50 at any and all points in time post administration or whether the claims encompass the concentration in the subject be below the IC50 only at some undefined point in time post administration.
As noted above, because at some point in time, post-administration in a subject, concentrations in a subject will be below the IC50 of MK-2206, and certainly less than 65 nM as the drug is metabolized and eventually eliminated in the subject over time, these properties of concentration will be inherent when MK-2206 is administered to a subject.  Therefore, claims 20-21 are anticipated by Sangai that teaches the administration of MK-2206 to a subject.
Therefore, the claimed invention is anticipated by the cited prior art.

Conclusion
In summary, no claims are allowed.  

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM Y LEE/Examiner, Art Unit 1629          

/James D. Anderson/Primary Examiner, Art Unit 1629                                                                                                                                                                                                                                                                                                                                                                                                    


    
        
            
        
            
        
            
        
            
    

    
        1 The claimed compound of claim 16
        (1,3-Dihydro-1-1-((4-(6-phenyl-1H-imidazo 4,5-g]quinoxalin-7-yl)phenyl)methyl)-4-piperidinyl)-2H-benzimidazol-2-one trifluoroacetate salt is CAS Reg. No. 1961223-90-4, which comprises two component compounds, CAS Registry Number 616871-74-0 and trifluoroacetate salt CAS Reg. No. 76-05-1.
        2 YAP ET AL. (Clinical Cancer Research, 2014, vol. 20, no. 22, pages 5672-5685)
        3 BERGER ET AL. (British Journal of Cancer, 2014, vol. 111, pages 1932-1944) (Published Online October 7, 2014)